ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-326, concluding that LARRY S. GELLER of SOUTH ORANGE, who was admitted to the bar of this State in 1980, should be censured for violating RPC 1.15(a)(failure to safeguard funds), RPC 1.15(b)(failure to promptly disburse funds to the client or third party), RPC 1.15(d), Rule 1:21-6 (recordkeep-ing violations), RPC 5.4(a)(improper fee sharing), RPC 7.3(d)(com-pensating a person or organization to recommend or secure the lawyer’s employment by a client), and RPC 8.4(c)(conduet involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that LARRY S. GELLER is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *229expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.